   Case:17-04443-MCF13 Doc#:21 Filed:11/16/17 Entered:11/16/17 12:32:24                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                 Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

OMAYRA DAUMONT RODRIGUEZ                                                                     CASE NO. 17-04443-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. A meeting of creditors pursuant to Section 341 was held on 08/02/2017. The meeting was (was not) duly attended by
debtor(s) and their attorney.

2. The liquidation value of the estate is: $0.00

3. With respect to the attached payment plan:


               AMENDED PLAN DATE: November 13, 2017                                           PLAN BASE: $21,402.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 11/16/2017
                       X FAVORABLE                                                                      UNFAVORABLE



NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Osmarie Navarro Martínez
                                                                                        Osmarie Navarro Martínez
Atty: ROBERTO FIGUEROA                                                                  USDC # 222611
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CAS - JP
